DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention shown in Figs. 9-14 and claimed in claims 1-5 and 7-11 in the reply filed on 08/06/2021 is acknowledged.
Claims 6 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donner et al. (US 20110098747 A1) (hereon referred to as Donner).
Regarding claim 1, Donner teaches an implant for bone adapted for interconnection with a device distinct from the implant (see Figs. 1A-1F); the implant comprising: 
a shaft (36) comprising a first end (attached to wedge 16) and a second end (attached to head 40) opposite the first end; and 
a surgical cutting wedge (16) connected to the first end of the shaft; the surgical cutting wedge comprising: 
a first planar surface (upper side of plate which defines the bottom of groove 30 shown in Fig. 1G, also see labelled diagram of Fig. 1G below) and a second planar surface (lower side of plate); 
a first side (24) connected with and perpendicular to the shaft (see top of side 24 which is perpendicular to portion 36), wherein the first side comprises a first end of greater height than an opposed second end of first side (see Fig. 1G, wherein the side proximal to the head 40 is wider than the side proximal to tip 18); 
a second side (24) parallel to the first side, wherein a first end is of greater height than an opposed second end of second side (see Fig. 1G, wherein the side proximal to the head 40 is wider than the side proximal to tip 18); 
a third side (see labelled diagram of Fig. 1G below) extending between the first and second planar surfaces and first and second sides, wherein connection angles of first and second sides with opposed ends of the third side are identical (note that the first and second sides connect with the third side at the same angle); and 
a cutting edge (18) opposed from and parallel to the third side; the cutting edge connected to the first planar surface, the second planar surface and the second ends of the first and second sides (see Fig. 1G).
Regarding claim 2, Donner teaches the implant of claim 1, wherein the cutting edge comprises a bevel (see bevel of tip 18 and labelled diagram of Fig. 1B below).  

    PNG
    media_image1.png
    332
    268
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    423
    media_image2.png
    Greyscale

Regarding claim 3, Donner teaches the implant of claim 2, wherein the first and second planar surfaces are parallelograms (see Para. [0078], noting the substantially rectangular cross section).
Regarding claim 4, Donner teaches the implant of claim 3, wherein elevations of the cutting edge are graduated from a greater height to a lesser height as the cutting edge traverses from an outward margin of the second end of the side toward outward margin of the second end of the first side (see where height narrows in transition to tip 18, also see labelled diagram of Fig. 1B above).
Regarding claim 5, Donner teaches The implant of claim 3 further comprising a polyaxial head (32) connected to the second end of the shaft (configured to connect over ball 40).
Regarding claim 7, Donner teaches an implant for bone adapted for interconnection with a device distinct from the implant (see Figs. 1A-1F); the implant comprising: 
a surgical cutting wedge (18) comprising: 

an interconnected combination of a first side (24), a second side (24) and a third side (see labelled diagram of Fig. 1G above); the interconnected combination of the first, second and third sides extending between and connected to the first and second planar surfaces, wherein: 
the first side comprises a first end of greater height than an opposed second end of first side; and the second side comprises a first end of greater height than an opposed second end of second side (see Fig. 1G, wherein the side proximal to the head 40 is wider than the side proximal to tip 18); and 
a cutting edge (18) connected to the first and second planar surfaces and the second ends of the first and second sides such that the cutting edge is adapted to cut in perpendicular, clockwise and counterclockwise directions relative to a shaft (note that pointed tip 18 is capable of creating cuts in cetain materials in all of the above listed directions); and 
a first end of the shaft (36) connected to the first side of the surgical cutting wedge (16).  
Regarding claim 8, Donner teaches the implant of claim 7, wherein the cutting edge comprises a bevel (see bevel of tip 18 and labelled diagram of Fig. 1B above).   
Regarding claim 9, Donner teaches the implant of claim 8, wherein the first and second planar surfaces are parallelograms (see Para. [0078], noting the substantially rectangular cross section).
Regarding claim 10, Donner teaches the implant of claim 9, wherein elevations of the cutting edge are graduated from a greater height to a lesser height as the cutting edge traverses from an outward margin of the second end of the second side toward outward margin of the second end of the first side (see where height narrows in transition to tip 18, also see labelled diagram of Fig. 1B above).
Regarding claim 11, Donner teaches the implant of claim 9 further comprising a polyaxial head (32) connected to the second end of the shaft (configured to connect over ball 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773